      2:19-cr-00259-MBS         Date Filed 08/25/20      Entry Number 49        Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA

United States of America            )
                                    ) Cr. No. 2:19-259
       vs.                          )
                                    )
Jennifer S. Godin,                  )      ORDER AND OPINION
                                    )
                   Defendant.       )
___________________________________ )

       On August 4, 2020, Defendant Jennifer S. Godin filed a pro se motion to expedite or in the

alternative to transfer to community confinement or home confinement pursuant to 18 U.S.C. §§

3621 and 3624. The court is without jurisdiction to do so. As the United States Supreme Court has

explained:

       When a court sentences a federal offender, the BOP has plenary control, subject to
       statutory constraints, over “the place of the prisoner’s imprisonment,” § 3621(b), and
       the treatment programs (if any) in which he may participate, §§ 3621(e), (f); §
       3624(f). See also 28 CFR pt. 544 (2010) (BOP regulations for administering inmate
       educational, recreational, and vocational programs); 28 CFR pt. 550, subpart F (drug
       abuse treatment programs). A sentencing court can recommend that the BOP place
       an offender in a particular facility or program. See § 3582(a). But decisionmaking
       authority rests with the BOP.

Tapia v. United States, 564 U.S. 319, 331 (2011).

       Defendant’s motion to expedite or transfer to community confinement or home confinement

(ECF No. 48) is denied.

       IT IS SO ORDERED.


                                              /s/ Margaret B. Seymour
                                              Senior United States District Judge

Columbia, South Carolina

August 25, 2020
